DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application: US 2021/0354990. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 12/8/2021 has been received and will be entered.
Claim(s) 1-20 is/are pending.
Claim(s) 5, 6, 10, 11, 13, and 15 is/are currently amended.
Claim(s) 17-20 is/are new.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-8 and 10-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi, et al., 3D heterostructured architectures of Co3O4 nanoparticles deposited on porous graphene surfaces for high performance lithium ion batteries, Nanoscale 2012; 4: 5924-5930 (hereinafter “Choi at __”).

With respect to Claim 1, this claim requires “mixing a dispersion liquid of graphene with a dispersion liquid of particles.” Choi teaches mixing a dispersion liquid of graphene and a dispersion liquid of polystyrene particles. (Choi at 5925, col. 1-2).  
Claim 1 further requires “performing a film-forming process to form a mixed film of graphene and particles.” Choi teaches a film-forming process. Id. (filtering).  
Claim 1 further requires “removing the particles in the mixed film of graphene and particles to form the porous graphene film.” Choi teaches removing the particles. (Choi at 5925, col. 2) (“The resultant film was then immersed in toluene to remove PS spheres, which left the porous rGO films.”).
As to Claim 2, reduced graphene oxide is taught. (Choi at 5925, col. 1). 
As to Claim 3, graphene oxide is prepared and then reduced. Id. (“rGOs was synthesized by the reduction of GOs with hydrazine in the presence of ammonia, as reported previously.”).
As to Claim 4, the Hummers method is taught. Id. (*“graphene oxides (GOs) were first prepared through a modified Hummers method as described in our previous report.”).
As to Claim 5, the diameter of the particles is taught. (Choi at 5926, “Fig. 1”).
As to Claim 6, polystyrene is taught. Id., passim. 
As to Claim 7, polystyrene is taught. Id., passim.
As to Claim 8, the diameter of the polystyrene particles are taught. (Choi at 5926, “Fig. 1”).
As to Claim 10, vacuum suction, interpreted as a suction filtration process, is taught. (Choi at 5925, col. 1-2). 
As to Claim 11, the discussion of the claims above is relied on. Note the addition of NaOH to adjust pH to alkaline conditions. (Choi at 5925, col. 2). 
As to Claim 12, a pH of 8 is interpreted as “about 9.” Id. 
As to Claim 13, a solution immersion process is taught. Id. (“The resultant film was then immersed in toluene to remove PS spheres, which left the porous rGO films.”).
As to Claim 14, toluene is taught. Id. 
As to Claim 17, the diameter of the particles is taught. (Choi at 5926, “Fig. 1”).
Claim 18, polystyrene is taught. Id., passim.
As to Claim 19, vacuum suction, interpreted as a suction filtration process, is taught. (Choi at 5925, col. 1-2).
As to Claim 20, the discussion of the claims above is relied on. Note the addition of NaOH to adjust pH to alkaline conditions. (Choi at 5925, col. 2).
With respect to Claim 15, this claim requires “[a] porous graphene film, which is manufactured by the method according to claim 1.” This is interpreted as a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. As discussed above, the process is taught. The resulting product – a porous graphene film – is also taught. (Choi at 5926, “Fig. 1,” passim). 
With respect to Claim 16, this claim requires “[a]n electronic product, comprising the porous graphene film according to claim 15 as a conductive layer.” This claim is interpreted as requiring nothing more than Claim 15. The “as a conductive layer” language is an intended use.  To the extent the preamble of Claim 16 somehow imparts some sort of structure, note that Choi teaches the porous film being used as an electrode in a battery, i.e. as a conductive layer. (Choi at 5925, col. 2). 

II. Claim 1-8 and 10-20 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al., 3D heterostructured architectures of Co3O4 nanoparticles deposited on porous graphene surfaces for high performance lithium ion batteries, Nanoscale 2012; 4: 5924-5930 (hereinafter “Choi at __”).

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The 
	
III. Claim 9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al., 3D heterostructured architectures of Co3O4 nanoparticles deposited on porous graphene surfaces for high performance lithium ion batteries, Nanoscale 2012; 4: 5924-5930 (hereinafter “Choi at __”) in view of:
(i) Moad, et al., Fate of the Initiator in the Azobis(isobutyronitile)-Initiated Polymerization of Styrene, Macromolocules 1984; 17: 1094-1099 (hereinafter “Moat at __”). 

The discussion accompanying “Rejections I-II” above are incorporated herein by reference.
As to Claim 9, Choi teaches using polystyrene (an industrial commodity polymer) from a commercial supplier: Aldrich. (Choi at 5925, col. 1). To the extent Choi doesn’t go into detail as to the specific method by which the polymer was made, this difference does not impart patentability. Azobisisobutyronitrile is a known initiator of styrene to form polystyrene. Official notice is taken. In support of taking official notice, i.e. in making sure there is substantial evidence on the record, Moad is provided. (Moad, entire reference). Use of known chemistry to make commodity chemicals is an obvious expedient. It reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143, KSR. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736